Exhibit 10.1 $90,000,000.00 SECOND AMENDED AND RESTATED UNSECURED REVOLVING DEMAND PROMISSORY NOTE April 15, 2010 Section1.Promise to Pay.For and in consideration of value received, the undersigned, Contran Corporation, a corporation duly organized under the laws of the state of Delaware (“Borrower”), promises to pay to the order of TIMET Finance Management Company, a corporation duly organized under the laws of the state of Delaware (“TFMC”), or the holder hereof (as applicable, TFMC or such holder shall be referred to as the “Noteholder”), the principal sum of NINETY MILLION and NO/100ths United States Dollars ($90,000,000.00) or such lesser amount as shall equal the unpaid principal amount of the loan made by the Noteholder to Borrower together with interest on the unpaid principal balance from time to time pursuant to the terms of this Second Amended and Restated Unsecured Revolving Demand Promissory Note, as it may be amended from time to time (this “Note”).This Note shall be unsecured and will bear interest on the terms set forth in Section7 below.
